                                          Case 5:19-cv-03105-VKD Document 38 Filed 04/19/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     KRISTEN PETRICK, ET AL.,                             Case No. 19-cv-03105-VKD
                                                         Plaintiffs,
                                   9
                                                                                              ORDER RE DISMISSAL OF ACTION
                                                  v.                                          AND REQUESTING STATEMENTS
                                  10
                                                                                              FROM THE UNITED STATES AND
                                  11     STARS BAY AREA, INC,                                 STATE OF CALIFORNIA
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff-relator Kristen Petrick filed this qui tam action on June 4, 2019. Dkt. No. 1. The

                                  15   United States and State of California declined to intervene pursuant to the False Claims Act, 31 §

                                  16   U.S.C. 3703(b)(4)(B), and the California False Claims Act, Cal. Gov’t Code § 12652(c)(6)(B).

                                  17   Dkt. No. 9. Ms. Petrick filed her second amended complaint on March 19, 2021. Dkt. No. 35.

                                  18   Following defendant Stars Bay Area, Inc.’s (“Stars”) motion to dismiss that complaint (Dkt. No.

                                  19   36), Ms. Petrick attempted to voluntarily dismiss this action. Dkt. No. 37.

                                  20          As noted in the Court’s April 14, 2020 order to unseal and serve the complaint, the Court

                                  21   must provide the United States and State of California with an opportunity to be heard before

                                  22   ruling on or granting approval of Ms. Petrick’s dismissal. Dkt. No. 10 ¶ 6; see also 31 U.S.C. §

                                  23   3703(b)(1) (“A person may bring a civil action for a violation of section 3729 for the person and

                                  24   for the United States Government. . . . The action may be dismissed only if the court and the

                                  25   Attorney General give written consent to the dismissal and their reasons for consenting.”); Cal.

                                  26   Gov’t Code § 12652(c)(1) (“A person may bring a civil action for a violation of this article for the

                                  27   person and either for the State of California in the name of the state, if any state funds are

                                  28   involved, or for a political subdivision in the name of the political subdivision, if political
                                          Case 5:19-cv-03105-VKD Document 38 Filed 04/19/21 Page 2 of 2




                                   1   subdivision funds are exclusively involved. . . . Once filed, the action may be dismissed only with

                                   2   the written consent of the court and the Attorney General or prosecuting authority of a political

                                   3   subdivision, or both, as appropriate under the allegations of the civil action, taking into account

                                   4   the best interests of the parties involved and the public purposes behind this act.”).

                                   5          Accordingly, the United States and the State of California shall submit statements

                                   6   regarding any objections they may have to dismissal of this action and the reasons therefor by

                                   7   May 3, 2021.

                                   8          IT IS SO ORDERED.

                                   9   Dated: April 19, 2021

                                  10

                                  11
                                                                                                     VIRGINIA K. DEMARCHI
                                  12                                                                 United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
